Citation Nr: 1126325	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated 30 percent disabling prior to December 1, 2009 and 10 percent disabling from that date, to include the propriety of the reduction from 30 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from June 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the Board in February 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

By rating action of December 2006, service connection was granted for bilateral sensorineural hearing loss, assigned a 30 percent evaluation.  In April 2009, the Veteran requested an increase in the rating assigned for this disability.  Following examination of the Veteran by the VA in June 2009, it was proposed that the evaluation assigned be reduced to 10 percent.  The Veteran disagreed with this decision and continued to contend that his hearing loss warranted a rating in excess of 30 percent.  The evaluation assigned was reduced to 10 percent, effective December 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the February 2011 Board hearing, the Veteran testified that he receives treatment at the Charlotte VA medical center (VAMC).  The most recent treatment records from the Charlotte VAMC are from 2009.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

At the February 2011 Board hearing, the Veteran testified that he received treatment at a facility in Asheville in 2006 or 2007.  He also testified that he was treated at the Hearing Services and Hearing Aid Center in Mooresville, North Carolina.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

Additionally, the Veteran testified at the February 2011 Board hearing that his hearing loss has worsened over the last three or four years.  In view of the Veteran's testimony and the time that has passed since the most recent VA examination in June 2009, the Board believes it reasonable to afford the Veteran an opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Charlotte VAMC dated from 2009.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received in Asheville in 2006 or 2007, as well as at the Hearing Services and Hearing Aid Center in Mooresville, North Carolina.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his bilateral hearing loss.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination should include all indicated audiometric studies.

a) The examiner is requested to discuss whether the Veteran's bilateral hearing loss renders the Veteran unable to engage in substantially gainful employment, and the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted.

4.  After completion of the foregoing, readjudicate the claim of entitlement to an increased rating for bilateral hearing loss, to include the propriety of the reduction of the rating assigned from 30 to 10 percent.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


